DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 16, the claimed limitation “by relating measurements of the virtual array… residual signatures” is broader than the explicit signal model disclosed in the specification (see Eq. 26). Claims 2-15 rejected as dependent.
Regarding claim 5, the limitation “wherein the transmitter-object signature of the particular transmitter is set to zero when a maximum value of the transmitter- object residual signature of the particular transmitter determined for a maximum Doppler mismatch is less than a threshold” is not supported by the specification.  Rather, the specification teaches setting the residual transmitter-object signature of a particular transmitter to zero in certain scenarios (see specification [000104]).
Regarding claim 6, the claimed limitation “wherein the transmitter-object residual signatures are approximated as a weighted sub-combination of a predetermined maximum Doppler mismatch” appears to provide a discrepancy between the claim and the specification.  The specification does not convey an approximation of transmitter-object residual signatures as a weighted sub-combination of a predetermined maximum Doppler mismatch.  Rather, the specification teaches an approximation of transmitter-object residual signatures as a weighted sum of transmitter-object signatures of a limited number of transmitters, wherein the selection of these limited number of transmitters is determined by a predetermined maximum Doppler mismatch. See specification [00071]. Specification [00034] recites the language of claim 6, but does not describe how this combination is achieved, i.e. how the weighting is determined or how a combination of predetermined maximum Doppler mismatches can approximate a signature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the phrases “object-receiver signatures,” “transmitter-object signatures,” and “transmitter-object residual signatures” are unclear. It is noted that under the broadest reasonable interpretation of the claim, “transmitter-object signatures” may mean the transmitted signals. Claim 8 defines “transmitter-object signatures” differently. The terms “auto-term” and “cross-term” are also unclear. The specification recites “auto-correlation terms” and “cross-correlation terms,” and it is unclear whether these are the same as “auto-terms” and “cross-terms.”  It is further unclear which measurements of the virtual array are related. Claim 16 contains similar recitations and is also unclear for this reason. Claims 2-15 rejected as dependent.
	Regarding claim 2, it is unclear whether “the measurements of the virtual array corresponding to the range of the moving object” is the same as “measurements of the virtual array” in claim 1. The phrase “a portion of the measurements” renders it unclear whether all the measurements of the virtual array corresponding to the range of the moving object are extracted, or only a subset of the measurements of the virtual array corresponding to the range of the moving object are extracted). Claims 3-4 rejected as dependent.
Regarding claim 3, the phrase “illuminate a scene” is unclear. Claim 4 rejected as dependent.
Regarding claim 5, “the transmitter-object residual signature” lacks antecedent basis and it is unclear whether “the transmitter-object residual signature” and/or “transmitter-object residual signatures” are the same as the “transmitter-object residual signatures” of claim 1.  The phrase “the transmitter-object signature of the particular transmitter” lacks antecedent basis. As best interpreted by 
Regarding claim 6, the phrase “are approximated as a weighted sub-combination of a predetermined maximum Doppler mismatch” is unclear. See rejection under 112(a).
Regarding claim 12, the phrase “along with” renders it unclear whether reflected signals from the moving objects, the waveform separation residuals, and the noise are three separate items in a series.  Examiner will interpret the claim as “…reflections of transmission comprises reflected signals from the moving objects, the waveform separation residuals, and the noise.” Claims 13-14 rejected as dependent.
Regarding claim 14, the phrase “wherein the predetermined threshold is based on the number of transmitters and receivers” is unclear. The examiner’s best interpretation is that an increase/decrease in the number of transmitters/ receivers will increase/decrease the predetermined threshold, respectively. However, neither the claim nor the specification recite any specific mathematical dependence between the predetermined threshold and the number of transmitters and receivers.
Regarding claim 16, the first recitation of “the virtual array” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin in view of Feng et al (MIMO-Monopulse Target Localization for Automotive Radar. IET Radar, Sonar and Navigation, 12(10), 1131-1136. https://doi.org/10.1049/iet-rsn.2018.5013; hereinafter “Feng”). Examiner notes that for ease of communication, reference will be made to page numbers / columns from the attached copy of Feng.
	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin (US 10,725,175 B2) in view of Feng and further in view of Sahinoglu et al (US 2012/0127027 Al; hereinafter “Sahinoglu”).

Regarding claim 1, 
	Sahin teaches:
A (lined through portion corresponds to element not taught) radar system for detecting a moving object, the system comprising:
(lined through portion corresponds to element not taught) a radar antenna ([Col. 4, lines 40-45] – radar transmitter 108, radar receiver 300; [Col 6, lines 15-18] – In a coding diversity REC system the radar waveform transmitted in each pulse is uniquely specified by the transmitted information sequence)  to measure reflections of transmissions; ([Col. 5, line 25] – processing of received radar signals)
a memory configured to store an explicit signal model that accounts for waveform separation residuals (Fig. 2, signal 200;  [Col. 4, lines 50-60] – signal 200 to be transmitted in a single coherent processing interval (CPI)… signal comprises a number, N, of pulses 202. Each pulse contains a number, N.sub.c, of chips (radar codes) and/or a number N.sub.s of symbols 204. The symbols may be poly-phase encoded)  by relating measurements of theantenna to an auto-term ([Col. 8, lines 22-61] – Eq. 15 ) including a Kronecker product of object-receiver signatures ([Col. 8, lines 22-61] – Eq. 14 ) and transmitter-object signatures, ([Col. 6, lines 15-30] – Eq. 1) and a cross-term ([Col. 6, lines 30-45] – Eq. 2, c.sub.n corresponds to cross-term for nth pulse ) including a Kronecker product of object-receiver signatures ([Col. 8, lines 22-61] – Eq. 14) and transmitter-object residual signatures; ([Col. 6, lines 15-30] – Eq. 1 )
a processor configured to detect a moving object by executing a (lined through portion corresponds to element not taught) detector configured to detect the moving object using the explicit signal model; ([Col. 6, lines 6-9] – The Doppler compensated outputs 410 are passed to analysis unit 426 that is used to determine the presence or absence of a target and properties of the target such as range and relative velocity)
and an output interface configured to output parameters associated with the detected object.(Fig. 4, elements 424, 410 correspond to parameters associated with detected object and are output at interfaces)

Feng teaches:
A multiple input multiple output (MIMO) system ([pg. 1131, col. 2] – a novel angle estimation algorithm based on monopulse is proposed for collocated MIMO radar)
a set of transmitters and a set of receivers forming a virtual array of unique pairwise combinations of the transmitters and the receivers ([pg. 1132, col. 1, paragraphs following eq. 6] –Consider there are M.sub.T transmitters and M.sub.R receivers in a collocated MIMO antenna array… Each receiver element in antenna receive signals generated by all transmitters, thus there are M = M.sub.T × M.sub.R collected channels in the MIMO configuration which can be exploited by a virtual array model)
measurements of the virtual array ([pg. 1132, col 2] – eq. 8 steering vector of virtual array)
executing a spatial MIMO detector ([pg. 1132, col. 2, end of section 2] – DoA of targets can be reached by the algorithms on the spatial domain.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches the claimed invention, as discussed above, with the substitution of a single set of a radar transmitter and receiver in place of multiple pars of transmitters and receivers, a MIMO system, and a spatial MIMO detector; (2) Feng teaches a MIMO system to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to 
	

Regarding claim 2,
	Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin further teaches:
The MIMO radar system of claim 1, wherein the processor is configured to execute a baseband ([Col 5, lines 1-2] – resulting complex baseband signals are passed through filter bank 406) range-Doppler object detector configured to detect one or more moving objects, ([Col. 6, lines 7-8] – analysis unit 426 that is used to determine the presence or absence of a target)
estimate a range and a velocity of each of the detected moving objects, ([Col. 6, lines 8-10] – analysis unit 425 that is used to determine… properties of the target such as range and relative velocity.)
and, for each detected moving object, extract a portion of the measurements of the virtual array corresponding to the range of the moving object, ([Col. 5, lines 30-35] – filter outputs are passed to Fourier transform unit 408, such as a fast Fourier transform (FFT) unit to provide compressed pulses 410) compensate the extracted measurements for the velocity of the moving object, ([Col. 5, lines 30-35] – to provide compressed pulses 410, referred to as Doppler-compensated outputs) (lined through portion corresponds to element not taught)

Feng further teaches:
and submit the extracted and compensated measurements to the spatial MIMO detector to determine one or combination of an angle and an azimuth of the moving object. ([pg. 1132, col. 2, end of section 2] – DoA of targets can be reached by the algorithms on the spatial domain.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches the claimed invention, as discussed above, with the substitution of a single set of a radar transmitter and receiver in place of multiple pairs of transmitters and receivers, a MIMO system, and a spatial MIMO detector; (2) Feng teaches a MIMO system and spatial MIMO detector to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the number of transmitters / receivers and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 3,
Sahin in view of Feng teaches the invention as claimed and discussed above.
	
Sahin further teaches:
The MIMO radar system of claim 2, wherein (lined through portion corresponds to element not taught) pulses to illuminate a scene and to form the measurements, ([Col. 4, lines 40-45] – radar transmitter 108, radar receiver 300; [Col. 4, lines 50-60] – signal 200 to be transmitted in a single coherent processing interval (CPI)… signal comprises a number, N, of pulses 202)
wherein the baseband range-Doppler object detector is configured to determine the range of the moving object ([Col. 6, lines 8-10] – analysis unit 425 that is used to determine… properties of the target such as range and relative velocity.) using a fast-time fast Fourier transform (FFT) that samples each transmitted pulse multiple times for range compression, ([Col. 6, lines 20-25] – sampled complex baseband waveform of the nth transmitted pulse is denoted as vector s.sub.n of M complex samples)  
and wherein the baseband range-Doppler object detector is configured to determine the velocity of the moving object using slow-time FFT that samples each transmitted pulse once for Doppler compression. ([Col. 5, lines 59-61] – Doppler compensated outputs 410 are provided by computing a Fourier transform of the range filter outputs in Fourier transform unit 408)

Feng further teaches:
each transmitter is configured to transmit a set of frequency modulated pulses ([Pg. 1132, Col. 1, paragraph between eqs. 5 and 6] – The transmitter repeatably generates FMCW signal ramps)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches range and Doppler computation for a radar system; (2) Feng teaches a MIMO system and spatial MIMO detector to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the number of transmitters / receivers and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 4, 
Sahin in view of Feng teaches the invention as claimed and discussed above.
	
Sahin further teaches:
The MIMO radar system of claim 3, wherein the size of the set of (lined through element corresponds to limitation not taught by reference) defines a resolution of velocity estimation causing a Doppler mismatch between an actual velocity of the moving object and the velocity estimated by the baseband detector using the slow-time FFT, ([Col. 4, lines 51-62] – Each pulse contains a number, Ne, of chips (radar codes) and/or a number Ns of symbols 204… each pulse contains M=N.sub.r and N.sub.c samples)
and wherein the ([Col. 4, lines 51-60] – Each pulse contains a number, N.sub.c, of chips (radar codes) and/or a number N.sub.s of symbols 204.) on pulse-by- pulse basis ([Col. 6, lines 1-5] – radar returns containing codes and/or symbols that vary from pulse to pulse and from CPI to CPI.)  with (Fig. 3)
wherein the auto- term of the explicit signal model captures decoded transmission of the transmitter-receiver pair, ([Col. 8, lines 22-61] – Eq. 15) 
and wherein the cross-term of the explicit signal model captures residuals of different transmissions in the decoded transmission of the transmitter-receiver pair caused by the Doppler mismatch. ([Col. 6, lines 30-45] – Eq. 2, c.sub.n corresponds to cross-term for nth pulse)

Feng teaches:
frequency modulated pulses of different transmitters (Id.) are orthogonal ([Pg. 1132, Col. 1] – the transmitted signals at each transmitter are… orthogonal to each other in a snapshot)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches range and Doppler computation for a radar system; (2) Feng teaches a MIMO system and spatial MIMO detector to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the number of transmitters / receivers and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5,
Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin does not teach the additional limitations of claim 5.

Feng further teaches:
The MIMO radar system of claim 2, wherein for each transmitter-receiver 2pair of the virtual array, the transmitter-object residual signature includes 3transmitter-object residual signatures of all transmitters with an exception of the 4transmitter of the transmitter-receiver pair,/;.’ wherein a transmitter-object residual 5signature of a particular transmitter is a function of a Doppler mismatch 6between an actual velocity of the moving object and the velocity estimated by the baseband detector, and wherein the transmitter-object signature of the 73MERL-3275Wang et al.8particular transmitter is set to zero when a maximum value of the transmitter- 9object residual signature of the particular transmitter determined for a maximum 10Doppler mismatch is less than a threshold. ([pg. 1132, col. 2, section 3] – technique steers the signal to the desired direction through changing the weight of each channel of the signal, which output can be written as y=x.super.H * x ; [pg. 1133] – satisfy some requirements of beam patterns by changing the weighting of each element. For MIMO–monopulse, the sum pattern needs to maximise the gain and reduce the sidelobe)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches range and Doppler computation for a radar system; (2) Feng teaches a MIMO system and spatial MIMO detector to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the 

Regarding claim 6,
Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin does not teach the additional limitations of claim 6.

Feng further teaches:
The MIMO radar system of claim 1, wherein the transmitter-object residual signatures are approximated as a weighted sub-combination ([pg. 1132, col. 2, section 3] – technique steers the signal to the desired direction through changing the weight of each channel of the signal, which output can be written as y=x.super.H * x ) of a predetermined maximum Doppler mismatch. ([pg. 1133] – satisfy some requirements of beam patterns by changing the weighting of each element. For MIMO–monopulse, the sum pattern needs to maximise the gain and reduce the sidelobe)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches range and Doppler computation for a radar system; (2) Feng teaches a MIMO system and spatial MIMO detector to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have 


Regarding claim 7, 
Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin further teaches:
The MIMO radar system of claim 1, wherein the parameters comprise at least one of radial velocity, a spatial angle, and a distance to the detected object. (Radial velocity, spatial angle, and distance to the detected object are listed in the alternative. Only one is required by the claim. [Col. 6; lines 6-7] – Doppler compensated outputs 410 are passed to analysis unit)

Regarding claim 8,
Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin further teaches:
The MIMO radar system of claim 1, wherein the transmitter-object signature is a function of a relative angle between each transmitter of the set of transmitters and the detected object, wavelength of transmitted signal, and a relative distance between the two consecutive transmitter elements of the set of transmitters. ([Col. 6, lines 15-30] – Eq. 1)

Regarding claim 9,
Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin further teaches:
The MIMO radar system of claim 1, wherein the object-receiver signature is a function of a relative angle between each receiver of the set of receivers and the detected object, wavelength of received signal, and a relative distance between the two consecutive receiver elements of the set of receivers. ([Col. 8, lines 22-61] – Eq. 14)

Regarding claim 10,
Sahin in view of Feng teaches the invention as claimed and discussed above.

Sahin further teaches:

wherein the explicit signal model includes a multidimensional Kronecker structure of the parameters of the moving object, and ([Col. 5, lines 60-65] – Doppler-independent range filter coefficients are computed efficiently by inverting a block-Toeplitz covariance matrix of the interference)
wherein the cross-term of the explicit signal model (Id.) has zero values for dimensions corresponding to the radial velocity and the distance to the moving object, and 
wherein the cross-term (Id.) has non-zero values for a dimension corresponding to the spatial angle of the moving object. (If there is not perfect waveform separation in the spatial angle dimension, the cross-term in this dimension will be non-zero.)

Feng further teaches:
The MIMO radar system of claim 1, wherein the processor uses a single detector configured to estimate parameters of the moving object including a radial velocity, a spatial angle, and a distance to the moving object (Fig. 8) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches range and Doppler computation for a radar system; (2) Feng teaches a MIMO system and spatial MIMO detector to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the number of transmitters / receivers and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
Sahin in view of Feng teaches the invention as claimed and discussed above:
wherein the spatial MIMO detector is implemented to detect the moving objects (Id.)


Sahin in view of Feng does not teach:
using a generalized likelihood ratio test (GLRT) algorithm, wherein the GLRT algorithm determines a GLRT statistic

	Sahinoglu teaches:
wherein the spatial MIMO detector is implemented using a generalized likelihood ratio test (GLRT) algorithm, ([0037] – generalized likelihood ratio)
test (GLRT) ) wherein the GLRT algorithm determines a GLRT statistic (test statistic 380)  to detect the moving ([0007] – known problem to detect a moving target from a moving platform in many applications including radar… STAP) objects. ([0032] – detect targets using space-time adaptive processing (STAP) of test signals 301 and a generalized likelihood ratio test (GLRT))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sahingolu’s known technique to Sahin in view of Feng’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin in view of Feng teaches a radar system to detect moving objects; (2) Sugino teaches a specific GLRT algorithm for detecting targets using processing of radar signals ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved detection performance of multi-channel receivers; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 12,
	Sahin in view of Feng and further in view of Sahingolu teaches the invention as claimed and discussed above.
	
Sahin in view of Feng does not teach the additional limitations of claim 12.

	Sahingolu further teaches:
The MIMO radar system of claim 11, wherein the GLRT algorithm formulates and tests a first hypothesis and a second hypothesis, wherein the first hypothesis is that the reflections of transmission ([0031] –the filter can also be implemented as a method performed in a processor connected to a memory and input/ output interfaces as known in the art; test signal x.sub.0 corresponds to reflections of transmission) comprises only noise, ([0040] – hypothesis H.sub.0 is that the target is not present in the test signal)
and the second hypothesis is that the reflections of transmission (test signal x.sub.0 corresponds to reflections of transmission as discussed supra) comprises reflected signals from the moving objects, the waveform separation residuals, along with the noise. ([0040] – H.sub.1 is the hypothesis that the target is present)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sahingolu’s known technique to Sahin in view of Feng’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin in view of Feng teaches a radar system to detect moving objects; (2) Sugino teaches a specific GLRT algorithm for detecting targets using processing of radar signals ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and 


Regarding claim 13,
	Sahin in view of Feng and further in view of Sahingolu teaches the invention as claimed and discussed above.

Sahin in view of Feng does not teach the additional limitations of claim 13.

	Sahingolu further teaches:
The MIMO radar system of claim 12, wherein the GLRT algorithm determines: a first distribution under the first hypothesis, and a second distribution under the second hypothesis, wherein the first distribution is a central F distribution, and wherein the second distribution is a non-central F distribution. ([0037] – likelihood functions under hypotheses H.sub.0 and H.sub.1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sahingolu’s known technique to Sahin in view of Hammes’ known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin in view of Hammes teaches a radar system to detect moving objects; (2) Sugino teaches a specific GLRT algorithm for detecting targets using processing of radar signals ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable 


Regarding claim 14,
	Sahin in view of Hammes and further in view of Sahingolu teaches the invention as claimed and discussed above.

Sahin in view of Feng does not teach the additional limitations of claim 14.

	Sahingolu teaches:
The MIMO radar system of claim 13, wherein the processor is further configured to: compare the GLRT statistic with a predetermined threshold,([0043] – test statistic 380 is compared to a threshold 390; [0064] – threshold used by the threshold comparator 390 is a preset probability of false alarm) (element lined through corresponds to limitation not claimed) wherein when the GLRT statistic is greater than the predetermined threshold, the second hypothesis is true, and wherein when the GLRT statistic is less than the predetermined threshold, the first hypothesis is true.([0043] – obtain a decision 395 whether a target is present or not in the test signal)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Sahingolu’s known technique to Sahin in view of Hammes’ known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin in view of Hammes teaches a radar system to detect moving objects; (2) Sugino teaches a specific GLRT algorithm for detecting targets using processing of radar signals ; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in improved detection performance of multi-channel receivers; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	A modification of the combination of Sahin in view of Feng and further of in view of Sahingolu to base the predetermined threshold on the number of transmitters and receivers would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to choose a predetermined threshold to use as a preset probability of false alarm (see Sahingolu para. 0064); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case choosing a predetermined threshold to avoid false alarm based on parameters such as number of channels or the noise of the environment (CFAR is a known solution to this problem); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 15,
	Sahin in view of Feng teaches the invention as claimed and discussed above.

	Feng further teaches:
A vehicle including a controller for controlling a motion of the vehicle, wherein the controller is operatively connected to the output interface of the MIMO radar system of claim 1, and configured to control the motion of the vehicle base on the parameters of the detected object. (Pg. 1131, introduction – provide the information for an autonomous car to determine strategies in different scenarios)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches the claimed invention, as discussed above, with the substitution of a single set of a radar transmitter and receiver in place of multiple pars of transmitters and receivers, a MIMO system, and a spatial MIMO detector; (2) Feng teaches a MIMO system to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the number of transmitters / receivers and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16,
	Sahin teaches:
A (Fig. 2, signal 200;  [Col. 4, lines 50-60] – signal 200 to be transmitted in a single coherent processing interval (CPI)… signal comprises a number, N, of pulses 202. Each pulse contains a number, N.sub.c, of chips (radar codes) and/or a number N.sub.s of symbols 204. The symbols may be poly-phase encoded)   by relating measurements of the ([Col. 8, lines 22-61] – Eq. 15 ) including a Kronecker product of object-receiver signatures ([Col. 8, lines 22-61] – Eq. 14 ) and transmitter-object signatures, ([Col. 6, lines 15-30] – Eq. 1) and a cross-term([Col. 6, lines 30-45] – Eq. 2, c.sub.n corresponds to cross-term for nth pulse ) including a Kronecker product of object-receiver signatures ([Col. 8, lines 22-61] – Eq. 14 )  and transmitter-object residual signatures, ([Col. 6, lines 15-30] – Eq. 1 )
wherein the processor is coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out steps of the method, comprising: receiving the measurements a radar antenna ([Col. 4, lines 40-45] – radar transmitter 108, radar receiver 300)  to measure reflections of transmissions; ([Col. 5, line 25] – processing of received radar signals)
 detecting a moving object by executing a ([Col. 6, lines 6-9] – The Doppler compensated outputs 410 are passed to analysis unit 426 that is used to determine the presence or absence of a target and properties of the target such as range and relative velocity) and 
outputting parameters associated with the detected object. (Fig. 4, elements 424, 410 correspond to parameters associated with detected object and are output at interfaces)

Feng teaches:
A multiple input multiple output (MIMO) system ([pg. 1131, col. 2] – a novel angle estimation algorithm based on monopulse is proposed for collocated MIMO radar)
a set of transmitters and a set of receivers forming a virtual array of unique pairwise combinations of the transmitters and the receivers ([pg. 1132, col. 1, paragraphs following eq. 6] –Consider there are M.sub.T transmitters and M.sub.R receivers in a collocated MIMO antenna array… Each receiver element in antenna receive signals generated by all transmitters, thus there are M = M.sub.T × M.sub.R collected channels in the MIMO configuration which can be exploited by a virtual array model)
measurements of the virtual array ([pg. 1132, col 2] – eq. 8 steering vector of virtual array)
executing a spatial MIMO detector ([pg. 1132, col. 2, end of section 2] – DoA of targets can be reached by the algorithms on the spatial domain.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Feng’s known technique to Sahin’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Sahin’s known device teaches the claimed invention, as discussed above, with the substitution of a single set of a radar transmitter and receiver in place of multiple pars of transmitters and receivers, a MIMO system, and a spatial MIMO detector; (2) Feng teaches a MIMO system to be used with an estimation algorithm; (3) one of ordinary skill in the art would have recognized that applying Feng’s use of a MIMO system to Sahin’s known device would have yielded predictable results and resulted in a system with improved resolution while minimizing the number of transmitters / receivers and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648